Citation Nr: 1103543	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  07-20 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for service-connected posttraumatic stress disorder 
(PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1966 to July 
1968.  Service in the Republic of Vietnam and receipt of the 
Combat Infantryman Badge are indicated by the Veteran's service 
records.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  The RO in Des Moines, Iowa is currently the agency of 
original jurisdiction.

In August 2007, the Veteran presented testimony at a personal 
hearing conducted at the Des Moines RO before a Decision Review 
Officer.  A transcript of this hearing has been associated with 
the Veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran's service-connected PTSD has been assigned a 30 
percent disability rating from the date of service connection, 
November 1, 2004.  A temporary total convalescent rating was 
assigned, pursuant to 38 C.F.R. § 4.30, effective from August 27, 
2007 through November 30, 2007.  After having carefully 
considered the matter, and for reasons expressed immediately 
below, the Board believes that this case must be remanded for 
further evidentiary development.  

The evidence of record includes a report of a VA psychiatric 
examination conducted in January 2007.  The Veteran's 
representative argues that this examination report is inadequate 
because the document was not signed and contains no indication of 
the examiner's credentials.  See the January 2011 Written Brief 
Presentation.  The Board agrees.  The Adjudication Procedure 
Manual requires that examination reports "contain the examiner's 
credentials," and be returned "as insufficient" if unsigned.  
M21-1MR, Pt. III, Subpt. iv, Ch. 3, Sec. D (b-c).  Furthermore, 
the Board notes that only certain mental health professionals are 
allowed to perform initial compensation and pension mental 
disorder examinations.  M21-1MR, pt. III, subpt. iv, ch. 3, sec. 
D (d) (2010).  Accordingly, the credentials of the examiner are 
relevant in this case.  

In addition, the Veteran has been hospitalized for his PTSD, and 
a temporary total disability rating has been assigned to cover 
this inpatient period.  The record does not, however, include any 
medical or lay evidence describing the Veteran's symptomatology 
following his November 30, 2007 discharge.  Accordingly, any 
relevant VA treatment records subsequent to the Veteran's 
hospitalization discharge should be associated with his claims 
folder.  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency and 
must be obtained if pertinent).  

The Board also finds that the Veteran should be afforded another 
VA psychiatric examination.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2010); Allday v. Brown, 7 Vet. App. 517, 526 
(1995) [where record does not adequately reveal current state of 
claimant's disability, fulfillment of duty to assist requires 
contemporaneous medical examination, particularly if there is no 
additional medical evidence which adequately addresses the level 
of impairment since previous examination].  

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of mental health treatment 
that the Veteran may have received at the 
Iowa City and Des Moines VA Medical Centers 
since December 2007.  All records so obtained 
should be associated with the Veteran's 
claims folder.

2.  Obtain a formal copy of the VA 
examination report which was transcribed on 
January 20, 2007.  The formal copy of the 
examination report should include the 
credentials of the examiner, to the extent 
possible. 

3.  Thereafter, schedule the Veteran for a VA 
examination to determine the nature and 
extent of his service-connected PTSD.  The 
claims folder must be made available to and 
be reviewed by the examiner in conjunction 
with the examination.  Any testing deemed 
necessary should be performed.  

All pertinent psychiatric pathology should be 
noted in the examination report.  As part of 
the evaluation, the examiner is requested to 
assign a GAF score and to provide an 
explanation of the score's meaning.  The 
examiner should also address the impact of 
the Veteran's service-connected PTSD on his 
ability to work.  A complete rationale for 
all opinions expressed must be provided. 

4.  Following completion of the above, 
readjudicate the issue of entitlement to an 
increased rating for PTSD.  If the decision 
remains adverse to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.  

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit 
additional evidence and argument on the matter that the Board has 
remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).


